Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 13:
	Line 1, after -- The array substrate according to --, delete -- claim 5 --, and insert -- claim 1 --.
	End of examiner’s amendment.
Allowable Subject Matter
Claims 1-4, 7-16 and 18-22 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an array substrate and a method for manufacturing an array substrate, comprising a combination of various elements as claimed, more specifically, the combination of “a pixel unit group, wherein the pixel unit group comprises a first pixel and a second pixel arranged side by side and immediately adjacent to each other in a first direction; the first pixel comprises a first pixel electrode, a first switching element, and a first connection portion extending and protruding from the first pixel electrode; the second pixel comprises a second pixel electrode, a second switching element, and a second connection portion extending and protruding from the second pixel electrode; an extension length of the first connection portion is not equal to an extension length of the second connection portion; wherein the one of the two first source-drain electrodes covers part of an opening area of the first via-hole, and other part of the opening area of the first via-hole is on a side of the one of the first source-drain electrodes closer to the first pixel electrode; and the one of the two second source-drain electrodes covers part of an opening area of the second via-hole, and other part of the opening area of the second via-hole is on a side of the one of the second source-drain electrodes closer to the first pixel electrode” as set forth in claims 1 and 22.
Claims 2-4, 7-16 and 18-21 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Han et al. (KR 20140065865 A) disclose (at least in Fig. 4):

    PNG
    media_image1.png
    825
    592
    media_image1.png
    Greyscale

	An array substrate, comprising a pixel unit group, wherein the pixel unit group comprises a first pixel (i.e. a left pixel) and a second pixel (i.e. a right pixel) arranged side by side and immediately adjacent to each other in a first direction (i.e. x direction); the first pixel comprises a first pixel electrode PE1, a first switching element T2, and a first connection portion STE2 extending and protruding from the first pixel electrode; the 
	However, Han et al. lack disclosure of wherein the one of the two first source-drain electrodes covers part of an opening area of the first via-hole, and other part of the opening area of the first via-hole is on a side of the one of the first source-drain electrodes closer to the first pixel electrode; and the one of the two second source-drain electrodes covers part of an opening area of the second via-hole, and other part of the opening area 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 21, 2022